Old Point Releases First Quarter 2012 Earnings ·First quarter net income improves to $1.1 million ·Nonperforming assets improve by 36.17% ·Annualized net charge-offs to total loans drops to 0.50% April 30, 2012 Hampton, VAOld Point Financial Corporation (NASDAQ "OPOF") posted a profit of $1.1 million, or $0.22 per diluted share, for the quarter ended March 31, 2012, compared to net income of $345 thousand, or $0.07 per diluted share, in the same quarter of 2011. The increase in net income was due to a reduction in the provision for loan losses, from $1.8 million to $200 thousand when comparing the first quarters of 2011 and 2012. Decreases in loans and in nonperforming assets between the two quarters allowed management to reduce the provision. On March 31, 2012, nonperforming assets were 36.17% lower than nonperforming assets as of March 31, 2011, due to a 37.58% decline in nonaccrual loans over the same time period. Net loans charged off in the first quarter of 2012 totaled only $610 thousand, compared to $4.7 million in the first quarter of 2011. Assets as of March 31, 2012 were $869.6 million, an increase of $20.1 million, or 2.36%, compared to assets as of December 31, 2011. This growth in assets has been driven by increased deposits, particularly low-cost deposits, which increased $11.8 million. As quality loan demand has decreased in recent years, Old Point is investing excess funds in securities that can be readily liquidated when loan demand recovers. In the first quarter of 2012, net loans decreased $29.8 million while cash and cash equivalents and securities available-for-sale increased $51.3 million. The year-to-date net interest margin for 2012 was 3.59%, down 17 basis points from 3.76% for the first quarter of 2011. Over the past several years, Old Point’s net interest margin has improved as higher-cost time deposits repriced to the current, lower market rates. While the average rate on liabilities continued to decrease, the rate of change slowed during the first quarter of 2012 as most longer-term deposits had already repriced. In addition, the average rate on loans decreased between the first quarter of 2011 and the first quarter of 2012, as higher-yielding loans paid off or were renewed at current, lower rates. More significantly, the composition of earning assets has shifted: as average total loans have decreased from a lack of quality loan demand, a larger percent of earning assets have been invested in lower-yielding securities. Since investment securities typically yield less than loans, this shift to lower-yielding investments has had an impact on the Bank’s net interest margin in 2012. In the first quarter of 2012, noninterest income was up $463 thousand or 16.49% when compared to 2011, mainly due to $314 thousand in realized gains on the sale of investment securities. During the first quarter of 2012, Old Point had the opportunity to sell certain investments and record a gain, without jeopardizing future interest income. These investment transactions lowered the duration of the portfolio and improved its cash flows. Noninterest income improved in other areas as well, with the largest increases in income from fiduciary activities and in other service charges, commissions and fees. Income from fiduciary activities was up $56 thousand as the Trust company opened new accounts and expanded service offerings to existing customers, including an improved 401(k) product. A portion of the increase in income from fiduciary activities was a one-time event, but management hopes to continue introducing new customers to the many services Trust offers. Other service charges, commissions and fees grew $59 thousand due to increased revenues from debit cards and merchant processing services. Old Point has been focusing on diversifying noninterest income in response to declining interest income and new regulatory restrictions on some sources of noninterest income. Old Point’s noninterest expense increased $384 thousand or 4.70% between the first quarters of 2011 and 2012. This increase was due to a $330 thousand growth in salaries and benefits, as several higher-paid positions were filled in 2011. Many of these newly-hired employees are in the Company’s private banking and lending areas and were hired to increase small business lending, treasury services, and lending in areas other than commercial real estate as part of management’s focus on increasing loans and noninterest income. Smaller increases were also seen in data processing, legal and audit expense, and losses on foreclosed assets. Data processing expenses increased as Old Point added new services at both the bank and Trust, as discussed above. Legal and audit expenses and losses on foreclosed assets increased as Old Point continues to work to reduce its nonperforming assets. The increases in these expenses were partially offset by decreases in FDIC insurance expense and foreclosed assets expense of $124 thousand and $60 thousand, respectively. FDIC insurance expense declined due to regulatory changes effective April 1, 2011 in the method for calculating this expense. Expenses for the maintenance of foreclosed assets have declined as Old Point has worked successfully to sell these assets. Between March 31, 2011 and March 31, 2012, foreclosed assets decreased $3.7 million, or 33.37%, causing expenses to decline as well. In the first quarter 2012, Old Point participated in a number of community initiatives and events, including the Virginia Festival of Jewish Film, the Girl Scouts of the Colonial Coast’s Samoa Soiree, Habitat for Humanity’s Raise the Roof Fundraiser, Patient Advocate’s A Promise of Hope Affair and Junior Achievement’s Hampton Roads Business Hall of Fame. For information about upcoming initiatives, please visit our website (www.oldpoint.com), our Facebook page (www.facebook.com/oldpoint), or join us on Twitter (www.twitter.com/opnb). Other items of note: Non-performing Assets (NPAs) as of March 31, 2012 were $21.3 million, down from $33.4 million on March 31, 2011. These numbers do not include restructured loans that are in nonaccrual or that are performing in accordance with their modified terms. Performing restructured loans totaled $4.4 million at March 31, 2012. Allowance for Loan and Lease Losses (ALLL) as of March 31, 2012 was 1.65% of total loans; as of December 31, 2011, that measure was 1.63%. Net loans charged off as a percent of total loans, on an annualized basis, were 0.50% for the quarter ended March 31, 2012, compared to 3.36% in the first quarter of 2011. Safe Harbor Statement Regarding Forward-Looking Statements. Statements in this press release which express “belief,” “intention,” “expectation,” and similar expressions, identify forward-looking statements. These forward-looking statements are based on the beliefs of the corporation's management, as well as estimates and assumptions made by, and information currently available to, the corporation's management. These statements are inherently uncertain, and there can be no assurance that the underlying estimates or assumptions will prove to be accurate. Actual results could differ materially from historical results or those anticipated by such statements. Factors that could have a material adverse effect on the operations and future prospects of the corporation include, but are not limited to, changes in: interest rates; general economic and business conditions, including unemployment levels; demand for loan products; the legislative/regulatory climate; monetary and fiscal policies of the U.S. Government, including policies of the U.S. Treasury and the Federal Reserve Board; the quality or composition of the loan or investment portfolios; the level of net charge-offs on loans; deposit flows; competition; demand for financial services in the corporation’s market area; technology; reliance on third parties for key services; the real estate market; the corporation’s expansion initiatives; accounting principles, policies and guidelines; and other factors detailed in the corporation's publicly filed documents, including its Annual Report on Form 10-K for the year ended December 31, 2011. These risks and uncertainties should be considered in evaluating the forward-looking statements contained herein, and readers are cautioned not to place undue reliance on such statements, which speak only as of date of the release. Old Point Financial Corporation ("OPOF" - Nasdaq)is theparent company of The Old Point National Bank of Phoebus, a locally owned and managed community bank serving Hampton Roads with 21 branches and more than 60 ATMs throughout Hampton Roads and Old Point Trust & Financial Services, N.A., aHampton Roads wealth management services provider. Web: www.oldpoint.com. For more information, contact Erin Black, Vice President/Marketing Director, Old Point National Bank at 757- 251-2792. Old Point Financial Corporation and Subsidiaries Consolidated Balance Sheet (dollars in thousands, except share data) March 31, December 31, (unaudited) Assets Cash and due from banks $ $ Interest-bearing due from banks Federal funds sold Cash and cash equivalents Securities available-for-sale, at fair value Securities held-to-maturity (fair value approximates $1,522 and $1,526) Restricted securities Loans, net of allowance for loan losses of $8,087 and $8,498 Premises and equipment, net Bank owned life insurance Foreclosed assets, net of valuation allowance of $1,616 and $1,851 Other assets $ $ Liabilities & Stockholders' Equity Deposits: Noninterest-bearing deposits $ $ Savings deposits Time deposits Total deposits Overnight repurchase agreements Term repurchase agreements Federal Home Loan Bank advances Accrued expenses and other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Common stock, $5 par value, 10,000,000 shares authorized; 4,959,009 and 4,959,009 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity $ $ Old Point Financial Corporation and Subsidiaries Consolidated Statements of Income (dollars in thousands, except per share data) Three Months Ended March 31, (unaudited) Interest and Dividend Income: Interest and fees on loans $ $ Interest on due from banks 16 1 Interest on federal funds sold 0 8 Interest on securities: Taxable Tax-exempt 94 39 Dividends and interest on all other securities 21 12 Total interest and dividend income Interest Expense: Interest on savings and interest-bearing demand deposits 94 Interest on time deposits Interest on federal funds purchased, securities sold under agreements to repurchase and other borrowings 16 53 Interest on Federal Home Loan Bank advances Total interest expense Net interest income Provision for loan losses Net interest income, after provision for loan losses Noninterest Income: Income from fiduciary activities Service charges on deposit accounts Other service charges, commissions and fees Income from bank owned life insurance Gain on sale of available-for-sale securities, net 0 Other operating income 76 83 Total noninterest income Noninterest Expense: Salaries and employee benefits Occupancy and equipment Data processing FDIC insurance Customer development Legal and audit expense Other outside service fees Advertising Employee professional development Postage and courier expense Foreclosed assets expense 71 Loss on write-down/sale of foreclosed assets Other operating expense Total noninterest expenses Income before income taxes Income tax expense 14 Net income $ $ Basic Earnings per Share: Average shares outstanding Net income per share of common stock $ $ Diluted Earnings per Share: Average shares outstanding Net income per share of common stock $ $ Cash Dividends Declared $ $ Old Point Financial Corporation and Subsidiaries Selected Ratios March 31, December 31, March 31, Net Interest Margin Year-to-Date % % % NPAs/Total Assets % % % Annualized Net Charge Offs/Total Loans % % % Allowance for Loan Losses/Total Loans % % % Non-Performing Assets (NPAs) (in thousands) Nonaccrual Loans $ $ $ Loans> 90 days past due, but still accruing interest 79 Non-Performing Restructured Loans 0 0 0 Foreclosed Assets Total Non-Performing Assets $ $ $ Other Selected Numbers (in thousands) Loans Charged Off Year-to-Date, net of recoveries $ $ $ Year-to-Date Average Loans $ $ $ Year-to-Date Average Assets $ $ $ Year-to-Date Average Earning Assets $ $ $ Year-to-Date Average Deposits $ $ $ Year-to-Date Average Equity $ $ $
